The Surrogate.
On the part of Mrs. Harrington, two objections, among some minor ones, are presented for solution. The first is, that the provision of the will directing the executors to expend two hundred dollars in keeping the burial plot of the deceased in order, is void, because in conflict with the statute against perpetuities; and the second is, that the executor has not paid and resists payment to the residuary legatee for life, of the earnings of the fund.
It may be regarded as somewhat remarkable that no adjudicated case, in this state, can be found, which determines the point covered by the first objection, although a similar provision is made in many wills, which have come under my observation. Doubtless the reason why a similar objection has not been made in such cases, was a delicate regard for the wishes of the deceased in that respect. Whatever the cause, as the question is now raised, it must be determined. Our statute forbids a disposition of property in such *77a mode as will suspend the. absolute ownership of it perpetually, but allows such suspension during not more than two lives in being at the death of the testator. Now, although no trust, in terms, is conferred upon the executor, yet that is the effect of the provision, and was the intention of the testatrix. A trust may be created without using the word “trust” or “trustee,” and so the word or words may be used, and yet no trust be created. Here the sum was to be used for the purpose indicated as the executors might deem best, “ within the time prescribed by the statute governing perpetuities.” What the testatrix meant by this last phrase, it is difficult to understand, as our statute (1R. S. 773, § 1) authorizes certain limitations based upon life or lives, and not at all upon time. There is, therefore, no valid limitation whatever to the trust in question. The executor, if he were dishonest, might retain the fund, so set apart, indefinitely, and not expend a cent of it for the designed purpose, and has, in fact, only expended enough to paint the fence around the plot, not exceeding ten dollars, which is not equal to the interest on the fund for one year. While the point does not appear to have been determined by our courts, yet the question has been settled in other states and countries, where such a provision is held to be in violation of the statute, which appears to be nearly universal. McLeod v. Dell, 9 Fla. 427; Rickard v. Robson, 31 Beav. 244; Fowler v: Fowler, 10 Jur. (N. S.) 648. It is also void because a dishonest executor could take to his own use the entire fund, without question. There is no person beneficially or otherwise interested who could *78compel an employment of the fund, as the testatrix intended. Holland v. Alcock, 108 N. Y. 312, and cases cited.
As to the second point, it seems to be well settled that the gift of the residue for life, will entitle the residuary legatee to such interest as may have accrued up to the end of the year after letters were granted, and then interest on the amount of the fund, as after-wards ascertained, from that first year. 2 Redf. on Wills, 472; Dimes v. Scott, 4 Russ. 195; Lovering v. Minot, 9 Cush. 151, 156; Williamson v. Williamson, 6 Paige 298.
It follows, then, that the $200 to keep the burial plot in good condition, being undisposed of, in a legal sense, will fall into the residuum, and that Mrs. Harrington is entitled to interest, as above stated.
The other objections are overruled.